DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 3, 6, 9 and 10 in the reply filed on 9/14/22 is acknowledged. Claims 1-20 are pending and no claims have been withdrawn.

Drawings
The drawings are objected to because reference number 112 in fig. 84 should be corrected to 212. Reference number 20 is missing a lead line in fig. 90. The following figures include exploded views that require a bracket enclosing the structure within the figure or a dashed like connecting the floating structures: Figures 10, 14, 24, 42, 49, 50, 52, 58, 59, 66, 79, 80, 81, 84, 85, 90, 91, 95, 96, 119 and 120.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 141 in fig. 13, 98 in fig. 17 and 164 in fig. 26.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
There are two periods in line 5 of paragraph 222.  
Reference number 95 in paragraph 243 is not found in figures 110-115 as the paragraph states, but rather figure 116.
Reference number 102 in line 7 of paragraph 259 should be changed to 100.
Reference number 64 in paragraph 287 is not in figure 1 as the paragraph states. 
Reference number 158 in paragraph 290 is not in figure 2 as the paragraph states, but rather figure 83. 
In line 4 of paragraph 306, “is” should be changed to --in--.
Reference number 155 in paragraph 352 is not in figures 84-85 as the paragraph states. 
Paragraph 396 recites “[00274]” which should be removed.
Appropriate correction is required.

Claim Objections
Claims 10 and 16 are objected to because of the following informalities: 
Claims 10 and 16 recite “a face plate that plate” which appears to be a grammatical error and is suggested to be changed to --a face plate that--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the air flow passage,” which lacks proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kaltenbach (2021/0345706) in view of Mizandari (2021/0330853).
Regarding claim 1, Kaltenbach discloses a filter mask comprising: (a) a mask body 46 which, when worn by a user, abuts the face of the user and covers the mouth and nose of the user [0092]; (b) a filter assembly 41 removably mounted to the mask body [0092], and, (c) a face plate 30, wherein an air flow passage extends between an inlet port of the filter assembly and the mask body (Fig. 3C) [0097], but is silent regarding that the filter assembly comprising a fan and a cavity that is suitable for having a filter media housed therein. However, in fig. 1 Mizandari teaches a filter assembly comprising a fan 30 and a cavity (cavity within 10 and 40) that is suitable for having a filter media (22, 22a and 21) housed therein. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaltenbach’s filter assembly with a fan and a cavity for the filter media, as taught by Mizandari, for the purpose of providing an alternate filter structure having the predictable results of providing a removable filter as well as a fan for increasing flow to a user as needed ([0056] Mizandari).
Regarding claim 2, the modified Kaltenbach discloses that the face plate is removably mounted to the filter mask ([0092] Kaltenbach).
Regarding claim 3, the modified Kaltenbach discloses that the face plate is removably mounted to the mask body ([0092] Kaltenbach).
Regarding claim 4, the modified Kaltenbach discloses that face plate is removably mounted between the filter assembly and the mask body (Fig. 3a [0092] Kaltenbach).
Regarding claim 8, the modified Kaltenbach discloses that the face plate is spaced from a face of the user (Fig. 3a, at least in part, Kaltenbach).
Regarding claim 9, the modified Kaltenbach discloses that when the user is wearing the filter mask, the face plate is positioned on a side of the mask body opposed to the face of a user (Fig. 3a Kaltenbach).
Regarding claim 10, Kaltenbach discloses a filter mask comprising: (a) a mask body 46 which, when worn by a user, abuts the face of the user and covers the mouth and nose of the user [0092]; (b) a filter assembly 41 removably mounted to the mask body [0092], and, (c) a face plate 30 that is removably mounted between the filter assembly and the mask body (Fig. 3a [0092]), but is silent regarding that the filter assembly comprises a cavity that is suitable for having a filter media housed therein. However, in fig. 1 Mizandari teaches a filter assembly comprising a cavity (cavity within 10) that is suitable for having a filter media (22, 22a and 21) housed therein. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaltenbach’s filter assembly with a cavity for the filter media, as taught by Mizandari, for the purpose of providing an alternate filter structure having the predictable results of providing a removable filter.
Regarding claim 14, the modified Kaltenbach discloses that the face plate is spaced from a face of the user (Fig. 3a, at least in part, Kaltenbach).
Regarding claim 15, the modified Kaltenbach discloses that when the user is wearing the filter mask, the face plate is positioned on a side of the mask body opposed to the face of a user (Fig. 3a Kaltenbach).
Regarding claim 16, Kaltenbach discloses a filter mask comprising: (a) a mask body 46 which, when worn by a user, abuts the face of the user and covers the mouth and nose of the user [0092]; (b) a filter assembly 41 removably mounted to the mask body [0092], and, (c) a face plate 30 that is removably mounted to the filter mask (Fig. 3a [0092]), but is silent regarding that the filter assembly comprises a cavity that is suitable for having a filter media housed therein. However, in fig. 1 Mizandari teaches a filter assembly comprising a cavity (cavity within 10) that is suitable for having a filter media (22, 22a and 21) housed therein. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaltenbach’s filter assembly with a cavity for the filter media, as taught by Mizandari, for the purpose of providing an alternate filter structure having the predictable results of providing a removable filter.
Regarding claim 17, the modified Kaltenbach discloses that the face plate is removably mounted to the mask body ([0092] Kaltenbach).
Regarding claim 18, the modified Kaltenbach discloses that the face plate is removably mounted between the filter assembly and the mask body (Fig. 3a [0092] Kaltenbach).

Claims 5-7, 11-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kaltenbach and Mizandari, as applied to claims 1, 10 and 16 above, respectively, in further view of Sutton et al. (2007/0289592).
Regarding claim 5, the modified Kaltenbach discloses a mounting assembly (47 Kaltenbach) removably mounting the filter assembly to the mask body ([0092] Kaltenbach), an opening (37 Kaltenbach) in the face plate, but is silent regarding that the mounting assembly extends through an opening in the face plate. However, in fig. 2 Sutton teaches a mounting assembly (21, 20, 24 25 and 23) that extends through an opening 22 in a face plate 2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Kaltenbach’s mounting assembly with a mounting assembly that extends through an opening in the face plate, as taught by Sutton, for the purpose of providing an alternate mounting assembly having the predictable results of attachment of a face plate to a mounting assembly.
Regarding claim 6, the modified Kaltenbach discloses that the mounting assembly comprises a first mounting member (21 Sutton) provided on the filter assembly and a second mounting member (20, Sutton) provided on the mask body and the mounting members define a portion of the air flow passage (Fig. 2, Sutton).
Regarding claim 7, the modified Kaltenbach discloses that the filter assembly is rotatably mounted to the mask body ([0041] Sutton).
Regarding claim 11, the modified Kaltenbach discloses a mounting assembly (47 Kaltenbach) removably mounting the filter assembly to the mask body ([0092] Kaltenbach), an opening (37 Kaltenbach) in the face plate, but is silent regarding that the mounting assembly extends through an opening in the face plate. However, in fig. 2 Sutton teaches a mounting assembly (21, 20, 24 25 and 23) that extends through an opening 22 in a face plate 2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Kaltenbach’s mounting assembly with a mounting assembly that extends through an opening in the face plate, as taught by Sutton, for the purpose of providing an alternate mounting assembly having the predictable results of attachment of a face plate to a mounting assembly.
Regarding claim 12, the modified Kaltenbach discloses that the mounting assembly comprises a first mounting member (21 Sutton) provided on the filter assembly and a second mounting member (20, Sutton) provided on the mask body and the mounting members define a portion of the air flow passage (Fig. 2, Sutton).
Regarding claim 13, the modified Kaltenbach discloses that the filter assembly is rotatably mounted to the mask body ([0041] Sutton).
Regarding claim 19, the modified Kaltenbach discloses a mounting assembly (47 Kaltenbach) removably mounting the filter assembly to the mask body ([0092] Kaltenbach), an opening (37 Kaltenbach) in the face plate, but is silent regarding that the mounting assembly extends through an opening in the face plate. However, in fig. 2 Sutton teaches a mounting assembly (21, 20, 24 25 and 23) that extends through an opening 22 in a face plate 2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Kaltenbach’s mounting assembly with a mounting assembly that extends through an opening in the face plate, as taught by Sutton, for the purpose of providing an alternate mounting assembly having the predictable results of attachment of a face plate to a mounting assembly.
Regarding claim 20, the modified Kaltenbach is silent regarding that the filter assembly is rotatably mounted to the mask body. However, in fig. 2 Sutton teaches a cylindrical mounting assembly (21, 20, 24 25 and 23) that extends through an opening 22 in a face plate 2 to connect to a face mask 4, in which portions 21 and 20 are rotatably mounted [0041]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Kaltenbach’s filter assembly, face mask and mounting assembly 47 with a mounting assembly that extends through an opening in the face plate and is rotatably mounted to the mask body, as taught by Sutton, for the purpose of providing an alternate mounting assembly having the predictable results of attachment of a face plate, filter assembly and mask body to a mounting assembly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Catanzarite et al. (2014/0261437) to a mask with a face shield and filters. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785